EXHIBIT VOTING AGREEMENT THIS VOTING AGREEMENT (this “Agreement”), is made as of June 5, 2008, by and between M-Wave International, LLC, an Illinois limited company (the “Purchaser”) and Mercator Momentum Fund, LP, and each of its affiliates set forth on the signature page hereto (individually and collectively referred to as a “Stockholder”), each a stockholder of M-Wave, Inc., a Delaware corporation (“MWAV”). RECITALS WHEREAS, Purchaser and MWAV are presently negotiating a sale of substantially all of the assets of MWAV (the “Asset Sale”); WHEREAS, as of the date hereof, Stockholder, owns the equity securities of MWAV (the “Securities”) set forth on Stockholder’s signature page hereto; and WHEREAS, Stockholder is entering into this Agreement to vote, subject to the conditions set forth below, its Securities in favor of the transactions contemplated by the Asset Sale in order to induce Purchaser and MWAV to consummate the transactions contemplated by the Asset Sale. NOW, THEREFORE, in consideration of the mutual agreements and covenants contained herein and other good and valuable consideration, the parties hereto agree as follows: ARTICLE I AGREEMENT TO VOTE SHARES Section 1.1Agreement to Vote. (a)Subject to the conditions set forth in Section 1.2 below, Stockholder hereby agrees that during the time this Agreement is in effect, at any meeting of the stockholders of MWAV, however called, and in any action by consent of the stockholders of MWAV, Stockholder will vote or cause to be voted in favor of the Asset Sale:(i) all Securities owned legally or beneficially by Stockholder and (ii) any and all Securities acquired by Stockholder on or after the date hereof. (b)Upon execution of a definitive agreement (the “Definitive Agreement”) between MWAV and Purchaser relating to the Asset Sale, Stockholder will acknowledge that (i) Stockholder is sophisticated in financial matters and is able to evaluate the risks and benefits of the transactions contemplated by the Definitive Agreement, (ii) Stockholder has carefully considered and has, to the extent Stockholder believes such discussion necessary, discussed the Asset Sale with Stockholder’s professional legal, tax and financial advisers, and (iii) Purchaser has made available to Stockholder the opportunity to ask questions of, and receive answers from, Purchaser concerning the terms and conditions of the Asset Sale, and to obtain any additional information which Purchaser had in its possession or was able to acquire without unreasonable effort or expense. Section 1.2Conditions to Obligation to
